DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/17/2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase” the four tie rods have one ends hinged to a lower portion of the tie rod base and one ends respectively hinged to upper portions of the two upper stretchable leg tubes and upper portions of the two upper necking leg tubes” in the last 3 lines of the second paragraph.  The phrase “one ends” is unclear.  It is not clear if applicant is referring to a single end (one) or multiple “ends.”  It appears Applicant is trying to claim - - the four tie rods each having have one end hinged to a lower portion….and one end respectively hinged to one of the two upper stretchable leg tubes and two upper portions of the two upper necking leg tubes.  Clarification is required.
	Claims 2-7 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to disclose, either singly or in obvious combination a swivel chair provided with length-adjustable leg tubes comprising: a chair frame including a chair cloth, two turning bases, two tuning base reinforcing pieces, a back tube a seat frame and an upper connection plate, wherein the back tube is perpendicular to the seat frame and a left end and right end can be turn forwards by 90 degrees through the two turning bases; a leg tube assembly comprising a bushing, an upper leg tube fixing base, four upper leg tube connectors, two upper stretchable leg tubes, two lower leg tubes and two upper necking leg tubes, wherein the two upper stretchable leg tubes are arranged adjacently and the two upper necking leg tubes are arrange adjacently; four tie rods, a tie rod base and a tie rod base fixing tube wherein the four tie rods each have one end hinged to a lower portion of the tie rod base and one end hinged to upper portions of the two upper stretchable leg tubes or upper portions of the two upper necking leg tubes and lower leg tubes stretch into lower ends of the two upper stretchable leg tubes and through two lock mechanisms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hardison (5,364,163) discloses a swivel chair with two adjacent telescopically adjustable legs and two adjacent fixed length legs; Boortz (2,876,825) discloses a swivel chair with a collapsible back, wherein the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636